Citation Nr: 1628268	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-02 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for anxiety.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for chest pains.

5.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of service connection for hypertension, bilateral hearing loss, chest pains and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for anxiety was last denied by the RO in June 1996; the Veteran did not appeal that decision or submit new and material evidence within one year.  

2.  The evidence added to the record with regard to anxiety since the June 1996 decision raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1. The June 1996 rating decision denying service connection for anxiety is final.  38 U.S.C.A. § 7104 (West 2014).

2.  New and material evidence to reopen the claim for service connection for anxiety has been received.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the anxiety claim is reopened and remanded, there is no prejudice to the Veteran in not addressing whether these obligations are met.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

Merits

The Board notes that the issue of entitlement of service connection for anxiety was previously considered and denied by a rating decision in June 1996, due to a lack of evidence of a chronic condition after service.  The Veteran did not appeal this decision, or submit new and material evidence within a year.  The decision is thus final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.110, 3.156(b) (2015).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-118.

To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran appeals the denial to reopen the claim for entitlement to service connection for anxiety.  In a June 1996 rating decision, service connection for anxiety was denied.  The Veteran did not submit a notice of disagreement to such decision.  In January 2007 the Veteran submitted a claim to reopen such and in October 2007, an RO decision was issued denying the Veteran reopening the claim for service connection for anxiety.  At a VA examination in December 2007 an examiner found that it was less likely than not that the Veteran's anxiety was related to his service.  

At the time of the last final denial in June 1996, the record contains the Veteran's service treatment records (STRs) which showed anxiety.  The record also included a hospital report from the North Arundel Hospital detailing treatment from December 1, 1994 to December 2, 1994.  Those records diagnosed anxiety.  In the Veteran's claim, he asserted his anxiety began in 1987.

Since the last final denial in June 1996, the Veteran has submitted lay statements in which he asserts that his anxiety was related to service, specifically a November 2007 statement asserting that the evidence of record in 1996 was not sufficient to assess the chronicity of his anxiety.  In April 2009 the Veteran submitted another statement stating that his condition was incurred while he was in the military service.  In a November 2009 notice of disagreement, the Veteran asserted again that his anxiety was incurred in service.  In addition, a December 2007 VA examination diagnosed adjustment disorder with mixed anxiety and depression.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for anxiety has been received.  The Veteran's claim for service connection was denied because there was no evidence of a chronic disability of anxiety.  The December 2007 psychiatric examiner diagnosed the Veteran with adjustment disorder with mixed anxiety, indicating the chronic nature of the condition.  Although the examiner provided a negative nexus opinion, this evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering VA's duty to assist.  See Shade, 24 Vet. App. at 117-118.  Accordingly, the claim is reopened.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for anxiety is reopened.



REMAND

With regard to the Veteran's service connection claims for a psychiatric disorder, hypertension, bilateral hearing loss, chest pains and depression, the Board finds that remand is necessary for further development.  

Regarding the Veteran's hypertension, there is a current diagnosis of hypertension.  See January 2012 Treatment Record at Baptist Primary Care.  There is in-service evidence of elevated blood pressure in the Veteran's STRs, specifically including April 1987 treatment records showing blood pressure of 128/100 and 130/97.  See Veteran's STRs in VBMS with Receipt Date of 4/21/16.  In his April 2009 statement, the Veteran essentially asserts that he has had hypertension since service.  The Board finds that as the record shows evidence of a diagnosed disability and in-service readings of elevated blood pressure, with the Veteran's indication that the elevated blood pressure and/or hypertension has existed since service, a VA examination and opinion are necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006)

Furthermore, crucially, the Board notes that the NPRC has not been contacted with regard to any service treatment or service personnel records during the Veteran's periods of National Guard.  As the Veteran alleges that hypertension was diagnosed during such time period, the Board notes that he had periods of National Guard service, the dates of which are not clear.  In light of the foregoing, the Board finds that remand is warranted in order to contact the NPRC to verify the Veteran's periods of ACDUTRA and INACDUTRA, and obtain his complete service personnel records, and obtain outstanding service treatment records pertaining to all periods of service.

Regarding the bilateral hearing loss, the Board finds that a new VA examination and opinion is necessary to clarify whether the Veteran has a diagnosis of bilateral hearing loss and whether such is related to his service.  In this regard, the Veteran was provided a VA audiological examination in November 2011.  After examination of the Veteran, the VA examiner found there was no a bilateral hearing loss disability for VA purposes.  However, a private treatment record from J.S., M.D. dated April 2011, but submitted in 2012, documents a diagnosis of bilateral sensorineural hearing loss.  That record, however, is unclear as to whether the results of the April 2011 audiogram would constitute hearing loss under VA regulations.  See 38 C.F.R. § 3.385(a) (2015).  Accordingly, a more current examination is warranted.

Additionally, Dr. J.S. should also be asked to numerically interpret the graphical results of the audiogram and to clarify whether the Maryland CNC testing was done for speech discrimination results.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

Regarding the Veteran's chest pains and depression, the Board notes that the RO denied the Veteran's claim for service connection in an October 2007 rating decision.  In November 2007 the Veteran submitted a notice of disagreement with these denials of service connection claims.  Unfortunately, to date, it does not appear that a statement of the case (SOC) has been issued with respect to these claims.  As such, a SOC must be issued and the Veteran given an opportunity to perfect the appeal of these claims.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Regarding the adjustment disorder with anxiety, remand is required to obtain an examination.  Although a 2007 VA examiner provided a negative nexus opinion, the examiner did not address the fact that anxiety was again diagnosed within two to three years of service discharge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  

In particular, contact Dr. J.S. for clarification of the April 2011 audiogram of record, to include translation of the graphical results of the audiogram into numerical form and identify whether the Maryland CNC speech discrimination test was used in conducting the audiological evaluation. 

All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Verify all periods of the Veteran's ACDUTRA and INACDUTRA, and obtain all service personnel records and service treatment records covering such periods of service that are not currently associated with his claims folder.  A retirement points summary is not enough; precise dates of must be provided.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of his hypertension. The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  A supporting explanation must be provided for all opinions rendered.  

Based on the review and the examination, the examiner must render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension is related to his active service, to include blood pressure readings of 128/100 and 130/97 in April 1987.

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA audiological examination to determine the etiology of his claimed bilateral hearing loss.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  A supporting explanation must be provided for all opinions.  

Based on the review and the audiological examination, the examiner must render an opinion as to the following:

(a)  Whether the Veteran has a bilateral hearing loss disability for VA evaluation purposes i.e. the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

(b)  If the Veteran has a bilateral hearing loss for VA evaluation purposes, whether it is at least as likely as not (a 50 percent or greater probability) that the current bilateral hearing loss is causally or etiologically related to his service, including his credible report of noise exposure.  

(c)  In addition, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The fact that hearing loss was not shown in service cannot legally serve as the rationale for finding that a current hearing loss is not related to service.  Additionally, the examiner should address any report of the Veteran's of a continuity of hearing loss symptoms since discharge from service.

6.  After any additional records are associated with the claims file, schedule the Veteran for a psychiatric examination.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the adjustment disorder with anxiety had its onset in, or was otherwise aggravated by, active military service.  The examiner must specifically address the Veteran's STRs, the 1994 diagnosis of anxiety, and the Veteran's lay statements regarding symptoms post-service discharge.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  Issue the Veteran a SOC with respect to the issues of entitlement to service connection for chest pains and depression.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these matters to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If, and only if, the Veteran submits a timely substantive appeal concerning these additional issues should the issues be forwarded to the Board for appellate consideration.

10.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


